


NOTE
$10,000,000.00    September 6, 2012
FOR VALUE RECEIVED, the undersigned, OXFORD CITY PARK DEVELOPMENT LLC, a Georgia
limited liability company, hereby promises to pay to the order of CITY PARK
MEZZANINE LENDING, LLC, a Delaware limited liability company (“Lender”), in
accordance with the terms of that certain Mezzanine Loan Agreement dated as of
September 6, 2012, as from time to time in effect, among the undersigned and
Lender (the “Loan Agreement”) to the extent not sooner paid, on or before the
Maturity Date, the principal sum of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00), or such amount as may be advanced by the payee hereof under
the Loan Agreement, together with such additional principal from time to time
outstanding under the Loan Agreement, with daily interest from the date hereof,
computed as provided in the Loan Agreement, on the principal amount hereof from
time to time unpaid, at a rate per annum on each portion of the principal amount
which shall at all times be equal to the rate of interest applicable to such
portion in accordance with the Loan Agreement, and with interest on overdue
principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Loan
Agreement. Interest shall be payable on the dates specified in the Loan
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.
Payments hereunder shall be made to Lender, c/o Preferred Apartment Communities,
Inc., One Overton Park, 3625 Cumberland Blvd., Suite 400, Atlanta, Georgia
30339, Attn: Leonard A. Silverstein, Esq., as provided in the Loan Agreement.
This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Borrower and the Lender, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lender exceeds the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lender in excess of the maximum lawful amount, the interest payable to the
Lender shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lender shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Borrower and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Borrower, such excess shall be
refunded to the undersigned Borrower. All interest paid or agreed to be paid to
the Lender shall, to the extent




--------------------------------------------------------------------------------




permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Borrower (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Borrower and the Lender.
In case an Event of Default shall occur, the entire principal amount of this
Note plus all accrued and unpaid interest may become or be declared due and
payable in the manner and with the effect provided in said Loan Agreement.
This Note shall be governed by and construed in accordance with the internal
laws of the State of Georgia (without giving effect to the conflict of laws
rules of any jurisdiction).
The undersigned maker and all guarantors and endorsers, hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.
IN WITNESS WHEREOF the undersigned has duly executed this Note under seal as of
the day and year first above written.
OXFORD CITY PARK DEVELOPMENT LLC, a Georgia limited liability company
By: /s/ W. Daniel Faulk, Jr.    [Seal]
Name: W. Daniel Faulk, Jr.
Its: Manager




